DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-13 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, such as, Whangbo et al. (US 2013/0128354), also Bae et al. (US 2021/0013455) teaches a display panel including pixel regions, and light-blocking patterns and black matrix, as claimed; but fails to anticipate or fairly suggest; a display panel including pixel regions, a black matrix between the pixel regions, and light-blocking patterns disposed on a layer different from the black matrix, the pixel regions being disposed side by side in a first direction and a second direction that is perpendicular to the first direction; and  wherein each of the light-blocking patterns overlaps with a boundary between adjacent lenticular lenses of the lenticular lenses, and extends in the same direction as the lenticular lenses, along with all other limitations as specifies in the amended independent claim 1.
	Claims 2-13 are allowed by virtue of their dependency to the above allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.

USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to see the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interwiewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482